Exhibit 10.2

TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

This Transition, Separation and General Release Agreement (“Agreement”) is made
by and between Paul Winnowski (“You”) and Sunrun Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

  1. You were employed by the Company subject to an offer letter dated
January 13, 2014 the (“Offer Letter”);

 

  2. You entered into a “Key Employee Change in Control and Severance Plan” (the
“Severance Plan”) with the Company on June 2, 2015 that entitles you to certain
compensation terms and benefits upon separation from service provided certain
conditions are met;

 

  3. You signed an Employee Confidentiality, Inventions Assignment and
Arbitration Agreement with the Company in which You promised, among other
things, to maintain the confidentiality of Company information, and assign
inventions to the Company (the “Continuing Agreement” and together with the
Offer Letter, the “Employment Documents”);

 

  4. The Company previously granted you the equity awards to purchase or receive
shares of the Company’s common stock set forth on Schedule 1 that remain
outstanding as of the date You were presented with this Agreement (collectively,
the “Equity Awards”) subject to the terms and conditions of the applicable
Company equity plan and the award agreement evidencing such Equity Awards
(collectively, the “Equity Documents”);

 

  5. Effective as of December 6, 2017, You will resign from the position of the
Company’s Chief Operating Officer but You will continue to serve as the
Company’s President until April 1, 2018 (the “Transition Date”), at which point
You will resign as President and cease being a full-time employee of the
Company;

 

  6. The Company desires for You to remain employed with the Company following
the Transition Date in a part-time transition role through the Actual Separation
Date (as defined in Section 1(c) below) (such period, the “Transition Period”);
and

 

  7. The Parties wish to resolve any and all disputes that You may have against
the Company and any of the Releasees as defined below, including any and all
claims arising out of or in any way related to Your employment with or
separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, You and the
Company hereby agree as follows:

1.     Transition; Separation Date; Employment Status; Acknowledgements.

a. Transition. From the Effective Date through the Actual Separation Date, the
Parties agree that You will continue to be employed with the Company pursuant to
the current terms of the Employment Documents, as amended by this Agreement. On
the Transition Date (or, the Actual

 

1 of 15



--------------------------------------------------------------------------------

Separation Date, if earlier), You will be deemed to have resigned from your
employment as an officer of the Company and its subsidiaries voluntarily,
without any further required action on your part; provided however, if the
Company requests, You will execute any documents necessary to reflect your
resignation.

b. Transition Period Role. During the Transition Period, You will be employed by
the Company on a part-time basis and be available for responding to inquiries
from the Company’s senior executives and their delegates. For the duration of
the Transition Period, You agree to abide by all Company policies and adhere to
all obligations under previous agreements You have with the Company, including
the Employment Documents (except as amended by this Agreement).

c. Separation Date. Your employment with the Company will terminate on April 1,
2018 (the “Separation Date”), or earlier as provided in Section 1(e) (the date
of your actual termination of employment with the Company, the “Actual
Separation Date”).

d. Base Salary; Bonus and Benefits. Until your Actual Separation Date, You will
continue to receive your base salary and to participate in the Company’s benefit
programs in accordance with their respective terms and conditions. In addition,
You will continue to be eligible to receive your 2017 performance bonus based on
actual achievement of the applicable 2017 performance objectives as determined
by the compensation committee of the Company’s board of directors, and payable
at the same time as the Company’s other senior executive officers in 2018. Your
Equity Awards will continue to vest pursuant to their existing terms through the
Actual Separation Date, such that if the Actual Separation Date occurs on the
Separation Date, each Equity Award will be vested, and, if applicable,
exercisable, to the extent provided on Schedule 1, subject to potential
additional vesting as provided for in Section 2.

e. Employment Status. You are free to terminate your employment at any time
prior to the Separation Date, for any reason or for no reason. Similarly, the
Company is free to terminate your employment at any time prior to the Separation
Date, for any reason or for no reason. As described in Section 2, you may be
entitled to severance benefits depending on the circumstances of your
termination of employment with the Company.

2.    Severance. If You remain employed with the Company through the Separation
Date or your employment is terminated by the Company prior to the Separation
Date other than for Cause (as defined in the Severance Plan), and only if You
sign and do not revoke the supplemental release in substantially the form
attached hereto as Exhibit A (the “Supplemental Release”) and comply with its
terms and the terms of this Agreement, the Company agrees to provide You the
following consideration:

a. Cash Severance. The Company agrees to pay You a lump sum equivalent equal to
the sum of (i) the aggregate of six months of Your annualized base salary plus
(ii) a pro-rated amount of the average aggregate amount of the actual bonus
payments paid to you during each of the two fiscal years immediately preceding
the fiscal year in which your Separation Date occurs (with the pro-rata portion
based on the number of days that elapsed between the first day of the fiscal
year of your Actual Separation Date and your Actual Separation Date compared to
365). This payment will be made to You, less applicable withholdings, within
twenty (20) business days after the effective date of the Supplemental Release.

 

2 of 15



--------------------------------------------------------------------------------

b. Equity Award Vesting Acceleration. The Company agrees to accelerate the
vesting and exercisability 50% of your unvested and outstanding Shares subject
to your Equity Awards as of your Separation Date, with settlement of any
restricted stock units to occur on the day immediately following the
Supplemental Release Effective Date (the “Equity Award Acceleration”).

c. Extended Exercise Period. The Company agrees that You will have until the 24-
month anniversary of the Actual Separation Date to exercise the vested shares
subject to Your Company stock options (the “Options”) that have vested up until
Your Actual Separation Date and remain exercisable (the “Extended Exercise
Period”). You acknowledge that this extension is a modification of any Option
that qualifies as an incentive stock option within the meaning of 424 of the IRS
Code, which could result in any such Option immediately becoming a nonstatutory
stock option, and if such conversion does not happen immediately upon amendment,
any incentive stock options will convert to nonstatutory stock options three
months and one day after the Separation Date. You agree and acknowledge that if
You exercise any nonstatutory stock options that the spread between the fair
market value on the date of exercise and the exercise price will be treated as
employment wages that will be reported on Your W-2 and subject to applicable tax
withholding.

d. COBRA. If You properly elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA under the Company’s group
health plans and timely pay the applicable required premium for such coverage,
the Company will reimburse You for the premium costs for You and Your eligible
dependents for COBRA continuation coverage for six (6) months following the
Actual Separation Date (the “COBRA Reimbursement”). COBRA reimbursements shall
be made by the Company to You consistent with the Company’s normal expense
reimbursement policy, provided that You submit documentation to the Company
substantiating Your payments for COBRA coverage.

e. Acknowledgment. By signing below, You acknowledge that without this
Agreement, You are not otherwise entitled to the consideration listed in this
Section 2.

3.    Stock. Except for the Equity Award Acceleration provided in Section 2.b.,
the Parties agree that for purposes of determining the number of shares of the
Company’s common stock that You are entitled to purchase or receive from the
Company pursuant to your outstanding Equity Awards You will be considered to
have vested only up to the Separation Date, as reflected in Your equity vesting
summary attached as Schedule 1. Except for the Extended Exercise Period provided
in Section 2.c. above, You further acknowledge that your Equity Awards shall
continue to be governed by the terms and conditions of the Equity Documents
evidencing such grants. If You have questions with respect to the Equity
Documents, contact the Company’s manager of stock programs.

4.    Benefits. Your Company-sponsored health insurance benefits cease on the
last day of April 30, 2018. Notwithstanding the COBRA Reimbursement, You have
the right to continue health insurance through the Company’s provider at Your
own cost under COBRA; please refer to the information the Company’s
COBRA-provider will separately provide to You regarding how to activate and
maintain COBRA coverage. Your participation in all other benefits and incidents
of employment, including vesting in stock, and the accrual of bonuses,
vacation/paid time off, ceased as of the Separation Date.

 

3 of 15



--------------------------------------------------------------------------------

5.    Payment of Salary and Receipt of All Benefits. You acknowledge and
represent that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages for all hours worked, bonuses,
accrued vacation/paid time off, premiums, leaves, reimbursable expenses,
commissions, stock, stock options, vesting, severance, and any and all other
benefits and compensation due You.

6.    Release of Claims. You agree that the foregoing consideration represents
settlement in full of all outstanding obligations owed to You by the Company and
its current and former officers, directors, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, professional employer organization or co-employer, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). You on Your own behalf
and on behalf of Your respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Releasees from, and agree not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that You may possess against any of the Releasees arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement, including, without limitation:

a. any and all claims relating to or arising from Your employment relationship
with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Your right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

 

4 of 15



--------------------------------------------------------------------------------

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding of taxes or other tax treatment of any of the proceeds
received by You as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

You agree that the release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including any Protected Activity (as defined below). This release does not
release claims that cannot be released as a matter of law, including any
Protected Activity (as defined below) or any indemnification rights available
under any indemnification agreement or other agreement signed by You with the
Company, Company Bylaws, or under applicable law. Any and all disputed wage
claims that are released herein shall be subject to binding arbitration as noted
herein, except as required by applicable law. This release does not extend to
any right You may have to unemployment compensation benefits.

7.    Acknowledgment of Waiver of Claims under ADEA. You understand and
acknowledge that You are waiving and releasing any rights You may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. You understand and agree that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. You understand and acknowledge that
the consideration given for this waiver and release is in addition to anything
of value to which You were already entitled. You further understand and
acknowledge that You have been advised by this writing that: (a) You should
consult with an attorney prior to executing this Agreement; (b) You have
twenty-one (21) days within which to consider this Agreement; (c) You have seven
(7) days following Your execution of this Agreement to revoke this Agreement;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes You from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
You sign this Agreement and returns it to the Company in less than the 21-day
period identified above, You hereby acknowledge that You have freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. You acknowledge and understand that revocation must be accomplished
by a written notification prior to the close of business on the seventh
(7th) day following your execution of the Agreement to Mina Kim, General
Counsel, 595 Market Street, Floor 29, San Francisco, CA 94105; fax number:
415-727-3500. The parties agree that changes, whether material or immaterial, do
not restart the running of the 21-day period.

8.    Unknown Claims (California Civil Code Section 1542). You acknowledge that
You have been advised to consult with legal counsel and are familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5 of 15



--------------------------------------------------------------------------------

You, being aware of said code section, agree to expressly waive any rights You
may have thereunder, as well as under any other statute or common law principles
of similar effect.

9.    No Pending or Future Lawsuits. You represent that You have no lawsuits,
claims, or actions pending in Your name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. You also represents
that You do not intend to bring any claims on Your own behalf or on behalf of
any other person or entity against the Company or any of the other Releasees.

10.    Confidentiality. Subject to paragraph 15 governing Protected Activity,
You agree to maintain in complete confidence the existence of this Agreement,
the contents and terms of this Agreement, and the consideration for this
Agreement (hereinafter collectively referred to as “Separation Information”).
Except as required by law, You may disclose Separation Information only to Your
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Your attorney(s), and Your accountant(s) and any professional
tax advisor(s) to the extent that they need to know the Separation Information
in order to provide advice on tax treatment or to prepare tax returns. You must
prevent disclosure of any Separation Information to all other third parties.
Except as otherwise prohibited or provided by law, You agree that You will not
publicize, directly or indirectly, any Separation Information.

You acknowledge and agree that the confidentiality of the Separation Information
is valuable consideration You are giving the Company in exchange for the payment
in paragraph 1. The Parties agree that if the Company proves You breached this
Confidentiality provision, the Company shall be entitled to an award of its
costs spent enforcing this provision, including all reasonable attorney fees
associated with the enforcement action, without regard to whether the Company
can establish actual damages from Your breach. Any such individual breach or
disclosure shall not excuse You from Your obligations hereunder, nor permit You
to make additional disclosures. You warrant that You have not disclosed, orally
or in writing, directly or indirectly, any of the Separation Information except
as permitted by this paragraph.

11.    Trade Secrets and Confidential Information/Company Property. You reaffirm
and agree to observe and abide by the terms of the Continuing Agreement,
specifically including, but not limited to, the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and nonsolicitation of Company employees. Your signature below
constitutes Your certification under penalty of perjury that You have returned
all documents and other items provided to You by the Company, developed or
obtained by You in connection with Your employment with the Company, or
otherwise belonging to the Company (with the exception of a copy of the Employee
Guidebook and personnel documents specifically relating to You). These items
include identification cards or badges, access codes and card keys, laptops,
telephones, mobile phones, hand-held electronic devices, credit cards,
electronically stored documents or files, physical files and any other Company
property in Your possession.

 

6 of 15



--------------------------------------------------------------------------------

12.    No Assistance to Third Parties. Subject to paragraph 15 governing
Protected Activity, You agree that You will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. You agree
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees, You
shall state no more than that You cannot provide counsel or assistance.

13.    Nondisparagement. Subject to paragraph 15 governing Protected Activity,
You agree to refrain from any disparagement, defamation, libel, or slander of
any of the Releasees, and agree to refrain from any tortious interference with
the contracts and relationships of any of the Releasees. You shall direct any
inquiries by potential future employers to the Company’s human resources
department.

14.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, You acknowledge and agree that any material breach of this
Agreement, unless such breach constitutes a legal action by You challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, or of any provision of the Continuing Agreement shall entitle the
Company immediately to recover and/or cease providing the consideration provided
to You under this Agreement and to obtain damages, except as provided by law.

15.    Protected Activity Not Prohibited. You understand that nothing in this
Agreement shall in any way limit or prohibit You from engaging in any Protected
Activity. For purposes of this Agreement, “Protected Activity” shall mean filing
a charge, complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
federal, state or local government agency or commission, including but not
limited to the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). You understand that
in connection with such Protected Activity, You are permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding the foregoing,
You agree to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential
information under the Continuing Agreement to any parties other than the
Government Agencies. You further understand that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications.
Any language in the Continuing Agreement regarding Your right to engage in
Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this Agreement. In addition, pursuant to the Defend Trade Secrets
Act of 2016, You are notified that an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
(and only if) such filing is made under seal. In addition, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

 

7 of 15



--------------------------------------------------------------------------------

16.    No Admission of Liability. You understand and acknowledge that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by You. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Company of any fault or liability
whatsoever to You or to any third party.

17.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

18.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”) PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES (“JAMS RULES”) AND
CALIFORNIA LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW INCLUDING THE CALIFORNIA RULES OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

8 of 15



--------------------------------------------------------------------------------

19.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. You
represent and warrant that You have the capacity to act on Your own behalf and
on behalf of all who might claim through You to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

20.    No Representations. You represent that You have had an opportunity to
consult with an attorney, and have carefully read and understand the scope and
effect of the provisions of this Agreement. You have not relied upon any
representations or statements made by the Company except as specifically set
forth in this Agreement.

21.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without the invalid provision or portion of provision.

22.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

23.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and You concerning the subject matter of this
Agreement and Your employment with and separation from the Company and the
events leading thereto and associated therewith, and supersedes and replaces any
and all prior agreements and understandings concerning the subject matter of
this Agreement and Your relationship with the Company including but not limited
to the Offer Letter, with the exception of the Continuing Agreement, the Equity
Documents (except as amended herein), and any indemnification agreement or other
agreement with the Company, Company Bylaws, or under applicable law.

24.    No Oral Modification. This Agreement may only be amended in a writing
signed by You and the Company’s Chief Executive Officer.

25.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. You consent to
personal and exclusive jurisdiction and venue in the State of California.

26.    Effective Date. You understand that this Agreement shall be null and void
if not executed by You within the twenty-one (21) day period set forth under
paragraph 6 above. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after You sign this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).

 

9 of 15



--------------------------------------------------------------------------------

27.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

28.    Voluntary Execution of Agreement. You understand and agree that You
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of Your claims against the Company and any of the other Releasees.
You acknowledge that:

a. You have read this Agreement;

b. You have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Your own choice or elected not to retain
legal counsel;

c. You understand the terms and consequences of this Agreement and of the
releases it contains; and

d. You are fully aware of the legal and binding effect of this Agreement.

 

10 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Paul Winnowski, an individual Dated: December 6, 2017     /s/ Paul Winnowski
    Paul Winnowski     SUNRUN INC. Dated: December 6, 2017     By:   /s/ Chad
Herring      

Chad Herring

Vice President, Talent

 

11 of 15



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL RELEASE AGREEMENT

In consideration for the mutual promises and consideration provided both herein
and in the Transition, Separation and General Release Agreement (the “Separation
Agreement”) between Paul Winnowski (“You”) and Sunrun Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”), the Parties hereby extend by this Supplemental Release Agreement (the
“Agreement”) the release and waiver provisions in the Separation Agreement to
any and all claims that may have arisen between the Effective Date of the
Separation Agreement and the Effective Date of this Agreement, and to add such
releases and waivers as provided herein, expressly including but not limited to
a waiver of any federal age related claims under the ADEA.

1. Release. The undersigned Parties expressly acknowledge and agree that the
terms of the Separation Agreement shall apply equally to this Agreement, shall
be construed to be extended through the Supplemental Release Effective Date (as
defined below), and are incorporated by reference herein. You agree that the
consideration provided in the Separation Agreement represents settlement in full
of all outstanding obligations owed to you by the Company and its current and
former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and all predecessor and
successor corporations and assigns (collectively, the “Releasees”). You, on your
own behalf and on behalf of your respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that you may possess against any of the Releasees arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement.

2. Unknown Claims. You acknowledge that you have been advised to consult with
legal counsel and that you are familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in your favor at the time of executing the release, which, if known by
you, must have materially affected your settlement with the releasee. Being
aware of this principle, you agree to expressly waive any rights you may have to
that effect, as well as under any other statute or common law principles of
similar effect.

3. ADEA Waiver. You acknowledge that you are waiving and releasing any rights
you may have under the Age Discrimination in Employment Act of 1967 (“ADEA”),
and that this waiver and release is knowing and voluntary. You agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. You acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing that: (a) you should consult with an attorney prior
to executing this Agreement; (b) you have twenty-one (21) days within which to
consider this Agreement; (c) you have seven (7) days following your execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA, nor does it impose
any condition precedent, penalties, or costs for doing so, unless specifically

 

12 of 15



--------------------------------------------------------------------------------

authorized by federal law. In the event you sign this Agreement and returns it
to the Company in less than the twenty-one (21)-day period identified above, you
hereby acknowledge that you have freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. You acknowledge and understand
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the twenty-one (21)-day period.

4. Effective Date. You understand that this Agreement shall be null and void if
not executed by you within the twenty-one (21) day period set forth under
paragraph 3 above. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after you signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Supplemental Release Effective Date”).

5. Voluntary Execution. You represent and warrant that you executed this
Agreement voluntarily, without any duress or undue influence by the Company or
any third party, with the full intent of granting the Releasees the releases set
forth in this Agreement. You acknowledge that:

 

  (a) You read this Agreement;

 

  (b) You have been represented in the preparation, negotiation and execution of
this Agreement by legal counsel of your own choice or elected not to retain
legal counsel;

 

  (c) You understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) You are fully aware of the legal and binding effect of this Agreement.

6. Entire Agreement. This Agreement, together with the Separation Agreement
referenced herein (and any agreements survived thereunder), represents the
entire agreement and understanding between the Company and you concerning the
subject matter of this Agreement and your employment with the Company, and the
termination of such relationship from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and your relationship with the Company.

7. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. You consent to personal
and exclusive jurisdiction and venue in the State of California.

 

 

13 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

    Paul Winnowski, an individual Dated:               Name:     SUNRUN INC.
Dated:     By:                                          
                                                        

Name: Chad Herring

Title: Vice President, Talent

 

14 of 15



--------------------------------------------------------------------------------

Schedule 1

 

Grant Date

   Award
Type   

Plan Name

   Total
Shares    Vested
Shares as of
Separation
Date    Accelerated
Shares of as
Separation
Date    Unvested and
Unexercisable
Shares as of
Separation
Date    Final Exercise Date GR-215-MSE-24    NQ    MSE 2009 Stock Plan   
459,613    459,613    0    0    April 1, 2020 NGR-678    NQ    2013 Equity
Incentive Plan    54,398    54,398    0    0    April 1, 2020 IGR-678    ISO   
2013 Equity Incentive Plan    55,602    55,602    0    0    April 1, 2020 PSU-4
   PSU    2015 Equity Incentive Plan    25,000    6,250    0    0    — RSU-288
   RSU    2015 Equity Incentive Plan    106,250    53,125    26,563    0    —
NGR-4234    NQ    2015 Equity Incentive Plan    206,474    116,349    45,063   
45,062    April 1, 2020 IGR-4234    ISO    2015 Equity Incentive Plan    44,526
   14,379    15,074    15,073    April 1, 2020 RSU-1675    RSU    2015 Equity
Incentive Plan    175,000    43,750    65,625    65,625    — NGR-4288    NQ   
2015 Equity Incentive Plan    380,630    102,500    139,065    139,065    April
1, 2020 IGR-4288    ISO    2015 Equity Incentive Plan    29,370    0    14,685
   14,685    April 1, 2020

 

15 of 15